06/19/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                  January 7, 2020 Session

             CHRISTOPHER BAILEY v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                     No. 12-05561       Paula L. Skahan, Judge
                      ___________________________________

                            No. W2019-00678-CCA-R3-PC
                        ___________________________________


Petitioner, Christopher Bailey, appeals the denial of his petition for post-conviction relief.
Following a jury trial, Petitioner was convicted of one count of rape of child and
sentenced to twenty-five years at one-hundred percent. Petitioner contends on appeal that
the post-conviction court erred in denying the petition for post-conviction relief because
he was denied effective assistance of counsel. He contends that trial counsel was
ineffective for (1) failing to file a pre-trial motion in limine; (2) failing to object when the
State asked the victim to testify about other times in which Petitioner forced the victim to
perform oral sex; (3) asking the victim’s stepsister about her opinion of Petitioner’s
character for truthfulness; (4) asking the victim why she slept downstairs; (5) failing to
object when the State asked the victim about counseling and her medication; and (6)
failing to argue during the Rule 412 hearing that Petitioner should be permitted to
introduce evidence concerning the victim’s prior sexual behavior. Petitioner further
argues: that the cumulative effect of trial counsel’s errors warrants post-conviction relief;
that the post-conviction court erred in denying Petitioner’s request for funding for an
investigator; and that the post-conviction court erred in denying Petitioner’s request to
call the prosecutor as a witness at the post-conviction hearing. Following a review of the
briefs and the record, we affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and ALAN E. GLENN, JJ., joined.

Lance R. Chism, Memphis, Tennessee, for the appellant, Christopher Bailey.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the appellee, State of Tennessee.
                                       OPINION

Background

     The facts of this court as set forth by this court on direct appeal are as follows:

      This case arose after the defendant sexually assaulted the victim when
      she spent the night at his home. At trial, the victim testified that she was
      born in 2000 and that she was fourteen years old at the time of the trial.
      For the first years of her life, the victim lived with her biological mother,
      her four sisters, five brothers, and four cousins. The victim initially
      testified that she did not live with her cousins, but she changed her
      testimony after being shown a transcript from a pretrial hearing where
      she said she lived with her four cousins. She testified that some of the
      children were teenagers when she lived with them.

      Beginning in 2008, the victim lived with her biological father and her
      stepmother. Her stepmother had a daughter, the victim’s stepsister, who
      was in a romantic relationship with the defendant. In December 2009,
      when the victim was nine years old, her stepsister and the defendant
      moved into a townhome together. The victim’s stepsister had two
      children, who were the victim’s niece and nephew, and the victim shared
      a close relationship with the children. The victim typically spent the
      night at her stepsister’s home every other weekend. The townhome had
      two bedrooms upstairs, and the victim’s stepsister and the defendant
      shared one bedroom and the victim’s niece and nephew shared bunk
      beds in the second bedroom. The victim occasionally slept in the bunk
      bed with her niece, but she typically slept on the couch because the
      defendant instructed her to sleep there.

      One evening shortly after the victim’s stepsister and the defendant
      moved into the townhome, the victim was spending the night at the
      residence. She testified that while everyone else in the home was asleep,
      the defendant came downstairs while she was sleeping on the couch.
      The defendant went to get a glass of water and then walked over to the
      couch. He unzipped his pants and placed the victim’s hands on his
      “stuff,” which the victim explained meant his penis. While holding the
      victim’s hands, he rubbed her hands “up and down” on his penis. He
      threatened the victim and told her not to tell anyone about the incident,
      which frightened her. The victim did not tell anyone about the incident
      at the time, and she continued to spend the night with the defendant and
      her stepsister on the weekends.

                                           -2-
Sometime after the first sexual incident, the victim was again sleeping on
the couch when the defendant came downstairs and woke her. The
defendant unzipped his pants, made the victim open her mouth, and
placed his penis in her mouth. He “moved” his penis “[u]p and down,”
and the victim said that the incident ended when a “white” substance
“came out of [the defendant’s] stuff.” The victim described the
substance as “[w]arm” and “[s]ticky.” The defendant then exited the
house and returned after purchasing some candy for the victim. The
victim believed that she was eleven years old at the time of the incident.
She recalled that the defendant put his penis into her mouth “[q]uite a
few times.”

In the spring of 2012, when the victim was eleven years old, the victim’s
niece had her birthday party at the victim’s home. The victim was
getting ready for the party at the townhome her stepsister shared with the
defendant. While the victim was upstairs, the defendant “grabbed” her
buttocks. This incident occurred a “[l]ong time” after any of the
incidents when the defendant put his penis in the victim’s mouth. The
victim told her nephew to tell her stepsister that the defendant had
touched her buttocks. The victim did not want to tell her stepsister
herself because she was afraid. The victim’s nephew informed the
victim’s stepsister about the touching, and the victim’s stepsister asked
the victim in front of the defendant if he had touched her buttocks. The
victim denied that the defendant touched her because he was in the room
when her stepsister asked her about the incident. The victim’s stepsister
then asked the defendant if he touched the victim, and he replied that he
did not. The victim testified that later that day she told her stepsister
about how the defendant forced her to touch his penis and put his penis
in her mouth, but her stepsister testified that she did not recall the victim
saying these things.

At the birthday party, the defendant approached the victim while she was
standing alone on the back porch and initiated a conversation. He said
that he was “sorry,” but he did not specify why he was apologizing. The
victim’s father saw the defendant talking to the victim, and he instructed
the victim to go play in the yard with the other children. The victim’s
father noticed that the victim was the only child not playing and that
while the other children seemed excited about the party activities, the
victim was not “quite into it.”

Two days after the party, the victim’s stepmother was combing the
victim’s hair. The victim said that she had a secret to tell her stepmother

                                    -3-
but that she was afraid to disclose it. The victim’s stepmother convinced
the victim to tell her what was wrong, and the victim told her that the
defendant “was doing bad things to her” and described the acts of abuse.
She said she finally told her stepmother because she did not want the
defendant to abuse her or her niece. She told her stepmother that the
defendant had threatened to hurt her if she told anyone about the abuse.

The victim’s stepmother told the victim’s father about the victim’s
disclosure, and the victim’s stepmother asked that the family go to the
defendant’s apartment. The victim’s stepmother testified that she called
police while on her way to the apartment and called again once she
arrived. When the family arrived at the defendant’s apartment, the
victim’s stepmother summoned the defendant downstairs into the living
room. She asked the defendant if the victim’s allegations were true, and
he responded, “[N]o.” She said that her son, the victim’s stepbrother,
arrived about two to three minutes after her, the victim’s father, and the
victim. She stated that she, the victim’s father, and the victim’s
stepbrother “constantly asked” the defendant about the allegations. She
testified that the defendant repeatedly denied sexually abusing the
victim. The victim’s stepmother saw the defendant move toward the
door, and the victim’s stepbrother grabbed a baseball bat that was next to
the front door. The victim’s father and stepbrother wrestled the
defendant to the ground and continued to ask the defendant if he did
“anything.” The victim’s stepmother testified that the defendant then
responded, “[Y]eah, I did it” but that the defendant then “changed it and
said that he didn’t do it.” The victim’s stepmother testified that the
victim’s stepbrother did not hit the defendant with a baseball bat or with
a vacuum cleaner. She stated that the victim’s father and stepbrother
restrained the defendant until police arrived.

The victim’s father testified that he called the victim’s stepbrother on the
way to the defendant’s home. The victim’s father said that he knocked
on the defendant’s door, went inside, and questioned the defendant about
the victim’s allegations. The victim’s father testified that the victim’s
stepbrother arrived at the residence shortly after he did and that the
family continued to question the defendant. The victim’s father testified
that the defendant repeatedly said “that nothing has happened.” The
victim’s father saw the defendant walk next to a wall in the residence
where the defendant kept a baseball bat and a weight. The defendant
broke for the door, and the victim’s stepbrother grabbed the baseball bat
while the victim’s father tackled the defendant. Once on the ground, the
defendant said, “I’m sorry, man. I’m sorry.” The victim’s father testified
that the victim’s stepbrother asked the defendant why he was sorry. The

                                   -4-
victim’s father testified that the defendant “never did say what he was
sorry for, but he [said] he was sorry.” The victim’s father testified that
he and the victim’s stepbrother held the defendant on the ground and
released him once police arrived. He said that the victim’s stepbrother
did not hit the defendant with the baseball bat.

The victim’s stepbrother testified that the victim’s stepmother called
him, and after receiving the phone call, he met the family at the
defendant’s apartment. When he entered the residence, the defendant
was coming down the stairs. The victim’s stepbrother testified that the
victim’s father was questioning the defendant and that the defendant
“had admitted to what he had d[one] and he was apologizing.” The
victim’s stepbrother stated that the family continued to question the
defendant, and the defendant “had admitted it the second time.” After
the second admission, the defendant “tried to charge” the victim’s
stepbrother, and the two began “scuffling.” The victim’s stepbrother
believed that the defendant was going to reach for the baseball bat, so he
grabbed the bat to prevent the defendant from using it as a weapon. The
victim’s stepbrother pointed the baseball bat at the defendant, and the
victim’s father restrained the defendant on the floor until police arrived.
The victim’s stepbrother testified that he did not hit the defendant with
the baseball bat. He also testified that the defendant never denied
sexually abusing the victim.

The victim’s stepsister testified that she answered the door and let the
victim’s stepmother, the victim’s father, the victim’s stepbrother, and the
victim into her home on the evening of the confrontation. She stated that
the family asked her to summon the defendant downstairs, and she
testified that she called him to come downstairs. As the defendant was
descending the stairs, the victim’s stepsister heard her family asking him
whether he sexually abused the victim. The victim’s stepsister testified
that the defendant looked at her and said he was sorry, although he did
not say why he was apologizing.

Officer Verdo Jackson of the Memphis Police Department (“MPD”) and
his partner, Officer Steve Moore, responded to a 9-1-1 call from the
victim’s stepsister’s apartment. When they arrived at the apartment, a
female opened the door and told officers that there was “a rapist” in the
apartment. Officer Jackson saw the victim’s stepbrother holding a bat,
and Officer Jackson drew his weapon and ordered him to drop the bat.
The victim’s stepbrother complied and said, “[I]t’s not me, it’s him,”
pointing to the defendant, who was lying on the living room floor.
Officer Jackson recalled that “two or three people” were gathered around

                                   -5-
        the defendant. Officer Jackson testified that the defendant’s shirt may
        have been torn, but he did not see any blood or marks on the defendant’s
        face. Officers escorted the defendant out of the apartment, and Officer
        Moore took statements from the victim’s father and stepmother.

        Lieutenant Carl Ray also responded to the scene. He stated that the
        victim “made a disclosure that she was sexually abused.” After the
        disclosure, Lieutenant Ray arranged for the victim to participate in a
        forensic interview the next day. Lieutenant Ray observed the forensic
        interview, and he heard the victim make several more disclosures of
        sexual abuse.

        On cross-examination, the victim agreed that in her forensic interview
        she said that the defendant put his penis in her mouth “every night.” She
        agreed that she testified that this happened “three times” during direct
        examination, and she said that she picked the number three because she
        could not recall how many times the defendant actually put his penis in
        her mouth. She agreed that she did not tell the forensic interviewer
        about the incidents when the defendant placed her hands on his penis or
        when he grabbed her buttocks. The victim agreed that she told the
        forensic interviewer that her stepbrother struck the defendant with a
        baseball bat and a vacuum cleaner, but she testified that he did not
        actually strike the defendant with either object. She explained that she
        made this statement because she saw her stepbrother pick up a bat and a
        vacuum cleaner and she thought that he hit the defendant with these
        objects.

        Danielle Williams testified for the defense. She stated that the defendant
        was her older brother and that he helped her mother raise her and her
        siblings. Ms. Williams testified that she visited the defendant at the
        home he shared with the victim’s stepsister. She testified that in her
        opinion, the defendant was a truthful, kind, and unselfish person who
        was morally responsible.

State v. Christopher Bailey, No. W2014-02434-CCA-R3-CD, 2016 WL 7742753, at *1-3
(Tenn. Crim. App. Apr. 8, 2016).

      Post-Conviction Hearing

       Trial counsel agreed that she did not file a motion in limine in Petitioner’s case.
She testified:



                                          -6-
        I understood that the State would be permitted to elect an offense after
        putting on its proof in this case, and this was a case where based on the
        discovery it was evident that [the victim] had accused or was alleging
        that [Petitioner] had orally penetrated her multiple times.

        In the Forensic Interview she said he did it all the time, and so I was
        aware that there were multiple times that might be testified to. I filed a
        motion for a Bill of Particulars asking for specifics and representations
        that were made to me were all the State knew was what was in the
        discovery I had received.

        So there were no more specifics that we knew going into the trial. So it
        was my understanding that the State could put on evidence of multiple
        instances of oral penetration and I did not think to file a motion in limine
        when that was the context.

Trial counsel said that she “might have” filed a motion in limine if she had been aware of
two cases cited in Petitioner’s amended petition for post-conviction relief: State v. Jeff
Carter, No. M2009-02399-CCA-R3-CD, 2010 WL 534212, at *1 (Tenn. Crim. App.
Dec. 16, 2010) and State v. Danny Ray Smith, E2012-02587-CCA-R3-CD, 2014 WL
3940134, at *1 (Tenn. Crim. App. Aug. 13, 2014).

        Trial counsel testified that she did not object when the State asked the victim about
another instance of oral penetration by Petitioner. She said: “Well, this - - this would
have been an active oral penetration and, again, I thought the State was going to be
permitted to elect an offense, an oral penetration incident. And so I didn’t object when
the question was about an active oral penetration.” Trial counsel acknowledged that at
that point, the victim had already spoken in detail about one active oral penetration, and
there was a one-count indictment. However, trial counsel noted that the testimony about
the first incident was not specific with respect to a time within the indictment. Trial
counsel felt that all of the instances of oral penetration could be admitted, and then the
State would be required to elect at the end of trial. However, trial counsel felt that she
should have objected when the prosecutor asked the victim if there were more acts where
Petitioner placed his penis in her mouth, and the victim said, “yes, ma’am.” The
prosecutor also asked the victim if she could recall how many times, and the victim said,
“Quite a few times.”

       Trial counsel testified that Petitioner told her the victim and the victim’s
stepsister’s son, T.B. (we refer to the minor by his initials), had sexual interactions
between February and March 2012. Petitioner told her that during one of the incidents,
the victim showed T.B. “her stuff.” During the second incident, Petitioner said that he
was told the victim was hunching on T.B. He did not witness any of the interactions but
was told about them by the victim’s stepsister. Trial counsel testified that Petitioner told

                                            -7-
her that he tried to keep the victim and T.B. apart after that. He thought that was the
reason the victim fabricated the allegations against him. Trial counsel included the
sexual allegations in a motion pursuant to Rule 412 of the Tennessee Rules of Evidence
concerning the victim’s knowledge of sexual matters. Trial counsel testified that she also
included in the motion an allegation that there was some sexual contact between the
victim and the victim’s cousins in Chicago. Trial counsel did not recall why she did not
additionally argue in the motion that the victim’s sexual behavior with T.B. and
Petitioner’s keeping them apart from each other were motives to get Petitioner out of the
house. Trial counsel testified that she did not ask the victim at the Rule 412 hearing
about the sexual interactions between her and T.B. because she “didn’t think [she] had a
basis to ask that question of [the victim].” Trial counsel unsuccessfully tried to subpoena
the victim’s stepsister for the hearing. She was unsure if she attempted to subpoena T.B.
Trial counsel testified that she did not consider calling Petitioner to testify about the
incidents because she thought it was hearsay and not admissible. Trial counsel explained
that she initially included the allegations between the victim and T.B. in the 412 motion
because she thought that she would have some evidence of sexual interactions between
the two before the 412 motion was heard. However, she was unable to find any evidence
to substantiate the allegations so she did not ask questions about them at the 412 hearing.

       Trial counsel testified that she asked the victim’s stepsister at trial about
Petitioner’s character for truthfulness. Concerning her reason for asking the question,
trial counsel said: “From the beginning of the representation [Petitioner] had been
assuring me strongly that [the victim’s stepsister] would have only good things to say
about him, and he very much wanted me to locate her and have her as a witness for the
Defense, and to present whatever we could of her opinion of him.” Trial counsel testified
that she did not interview the victim’s stepsister before trial because she avoided trial
counsel. She said: “Our investigator had one contact with [the victim’s stepsister] but
that was before I was [Petitioner’s] attorney.”

       Trial counsel testified that during the victim’s cross-examination at trial, she asked
the victim why she slept downstairs at her stepsister’s house. Concerning her reasons for
asking the question, trial counsel said:

        There were two reasons. One, again, was [Petitioner’s] assurances that
        [the victim] always had a choice as to where she slept. She could either
        sleep in the room that [the stepsister’s two children] shared or she could
        sleep downstairs.

        [Petitioner] was insistent that that was always the case and that [the
        victim’s stepsister] would say that if I had a chance to talk to her. And
        then [the victim’s stepsister] did say that. [The victim’s stepsister]
        testified at a pre-trial hearing and I was able to ask her that question and
        she said that [the victim] had a choice about where to sleep.

                                            -8-
        And so I was relying on that background when I asked [the victim] that
        question.

Trial counsel agreed that she did not interview the victim prior to trial to ask her why she
slept downstairs. Trial counsel said that the victim and her family would not speak with
trial counsel.

        Trial counsel acknowledged that she did not object to the State’s questioning the
victim on counseling at Lakeside and about being on medication. Concerning this issue,
trial counsel explained:

        When I heard that question I should have objected, and I missed my
        opportunity to object when I heard the question, so then I had to decide
        whether to object subsequently. What came out subsequently was the
        [the victim] had been seeing a counselor at Lakeside only for the last
        months or so.

        She was actually fourteen years old at the time of trial. She was born in
        August of 2000, and this was October of 2014, and she testified that she
        had been seeing a counselor since after she turned fourteen which would
        have been about a period of two months, two years after she alleged that
        [Petitioner] had sexually assaulted her.

        So there had been no counseling during that period and I realized that the
        jury could regard [the victim] as someone who’s in counseling for
        reasons having nothing to do with that she was sexually molested, she
        might be a troubled child and that could make her testimony come across
        as less reliable to the jury.

        So I made a decision after missing the first opportunity to object, not to
        object at that point.

       On cross-examination, trial counsel testified that the defense strategy in
Petitioner’s case was that the victim was not telling the truth about Petitioner having
sexually assaulted her. She said:

        Either no sexual assault had ever happened or [the victim] had been
        sexually assaulted by a different person. And we had a theory developed
        that the likely alternate suspect was Rodney Foster who was the brother
        of [the victim’s stepsister]. Rodney it turned out had been sleeping in
        the same downstairs room as [the victim], which is where she said she
        was when [Petitioner] assaulted her.

                                           -9-
Trial counsel testified that Petitioner had no first-hand knowledge of Mr. Foster
assaulting the victim. She said that she attempted to locate the victim’s stepsister and Mr.
Foster, but they avoided contact with her. She noted that the victim’s stepsister initially
spoke with an investigator but then avoided all attempts at later contact. Trial counsel
further testified: “It was part of our strategy to present character evidence, which I did do,
not through [the victim’s stepsister] and quite the way I intended to because [the victim’s
stepsister] wouldn’t talk to us in advance.”

       Trial counsel testified that she was concerned about introducing character
evidence for Petitioner at trial because she did not want to open the door for additional
bad conduct by Petitioner. She was particularly concerned about an incident that
Petitioner wanted her to present concerning an altercation between Petitioner and the
victim’s father in which “[Petitioner] didn’t come out looking like a morally upstanding
character based on his conduct in that incident.”

       Trial counsel agreed that she did not file a pretrial motion in limine to limit the
State’s proof to one count of rape because the testimony concerning multiple instances of
oral penetration was not introduced at the State’s 404(b) hearing. She further agreed that
the testimony first came out at trial to the surprise of both trial counsel and the State.
Therefore, trial counsel did not have a reason to challenge the testimony pretrial based on
what was presented at the 404(b) hearing.

       Trial counsel acknowledged that she did not object to the testimony about the
multiple incidents of oral penetration at trial. Instead, she used the testimony to cross-
examine the victim about inconsistencies in her story. Trial counsel was able at trial to
get the victim to acknowledge that she could not recall certain details and that the victim
had fabricated certain details. She also used the inconsistencies in the victim’s version of
events during closing argument.

       Trial counsel testified that her strategy to raise an issue about the victim’s alleged
sexual contact with other individuals was based on information that trial counsel received
from Petitioner and his assurances that the victim’s stepsister would have only good
things to say about him. Trial counsel asserted: “And it was through [Petitioner] that this
theory about Rodney Foster arose. [Petitioner] told me about Rodney Foster’s presence
in the home. Not, however, until a significant period of time had passed, at least a year
into the representation I would say.” Trial counsel noted that the jury evidently did not
accept that theory.

       Petitioner testified that sometime in 2013 he told trial counsel about two sexual
interactions between the victim and T.B. that occurred in “late March early April, of
2012.” He said that the victim’s stepsister told him that T.B. indicated that the victim
“had been humping him or on top of him doing something[.]” Petitioner testified that

                                            - 10 -
during a second incident, T.B. said that the victim was “showing [him] her stuff and he
was kind of like hyperventilating [the victim] was showing [him] her stuff and he was
crying.” Petitioner testified that he was present when T.B. made the statement.
Petitioner said that he and the victim’s stepsister took turns after that keeping the victim
and T.B. separated from each other. Petitioner testified that trial counsel then asked if he
was the “enforcer,” and Petitioner said: “yeah, basically.” He said that he asked trial
counsel about testifying at the 412 hearing, but trial counsel told him that the hearing was
only for the victim. Petitioner asserted that if he had been called to testify at the 412
hearing, he would have testified about the two incidents of sexual contact between the
victim and T.B.

        Petitioner agreed that he told trial counsel that the victim’s stepsister would have
testified that he was a good person. On cross-examination, Petitioner testified that he
remembered a conversation with trial counsel about calling the victim’s stepsister as a
character witness. However, he did not recall trial counsel advising him that the victim’s
stepsister would not be the kind of witness that Petitioner hoped she would be.

       Analysis

        Petitioner appeals the judgment of the post-conviction court denying him relief for
his claims of ineffective assistance of counsel. Petitioner argues that the post-conviction
court erred by (1) failing to file a pre-trial motion in limine; (2) failing to object when the
State asked the victim to testify about other times in which Petitioner forced the victim to
perform oral sex; (3) asking the victim’s stepsister about her opinion of Petitioner’s
character for truthfulness; (4) asking the victim why she slept downstairs; (5) failing to
object when the State asked the victim about counseling and her medication; and (6)
failing to argue during the Rule 412 hearing that Petitioner should be permitted to
introduce evidence concerning the victim’s prior sexual behavior. Petitioner further
argues (7) that the cumulative effect of trial counsel’s errors warrant post-conviction
relief; (8) that the post-conviction court erred in denying Petitioner’s request for funding
for an investigator; and (9) whether the post-conviction court erred in denying
Petitioner’s request to call the prosecutor as a witness at the post-conviction hearing.

        To obtain post-conviction relief, a petitioner must prove that his or her conviction
or sentence is void or voidable because of the abridgement of a right guaranteed by the
United States Constitution or the Tennessee Constitution. T.C.A. § 40-30-103; Howell v.
State, 151 S.W.3d 450, 460 (Tenn. 2004). The Tennessee Supreme Court has held:

        A post-conviction court’s findings of fact are conclusive on appeal
        unless the evidence preponderates otherwise. When reviewing factual
        issues, the appellate court will not re-weigh or re-evaluate the evidence;
        moreover, factual questions involving the credibility of witnesses or the
        weight of their testimony are matters for the trial court to resolve. The

                                            - 11 -
        appellate court’s review of a legal issue, or of a mixed question of law or
        fact such as a claim of ineffective assistance of counsel, is de novo with
        no presumption of correctness.

Vaughn v. State, 202 S.W.3d 106, 115 (Tenn. 2006) (internal citations and
quotation marks omitted); see Felts v. State, 354 S.W.3d 266, 276 (Tenn.
2011); Frazier v. State, 354 S.W.3d 674, 679 (Tenn. 2010).

        A post-conviction petitioner bears the burden of proving his or her allegations of
fact by clear and convincing evidence. T.C.A § 40-30-110(f); Dellinger v. State, 279
S.W.3d 282, 293-94 (Tenn. 2009). “Evidence is clear and convincing when there is no
serious or substantial doubt about the correctness of the conclusions drawn from the
evidence.” Grindstaff v. State, 297 S.W.3d 208, 216 (Tenn. 2009) (quoting Hicks v.
State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998)). In an appeal of a court’s decision
resolving a petition for post-conviction relief, the court’s findings of fact “will not be
disturbed unless the evidence contained in the record preponderates against them.”
Frazier, 303 S.W.3d at 679.

       A petitioner has a right to “reasonably effective” assistance of counsel under both
the Sixth Amendment to the United States Constitution and article I, section 9 of the
Tennessee Constitution. State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). The right to
effective assistance of counsel is inherent in these provisions. Strickland v. Washington,
466 U.S. 668, 685-86 (1984); Dellinger, 279 S.W.3d at 293. When a claim of
ineffective assistance of counsel is made, the burden is on the petitioner to show (1)
that counsel’s performance was deficient and (2) that the deficiency was prejudicial.
Strickland v. Washington, 466 U.S. at 687; see Lockhart v. Fretwell, 506 U.S. 364, 368-
72 (1993). Failure to satisfy either prong results in the denial of relief. Id. at 697.

        The deficient performance prong of the test is satisfied by showing that “counsel’s
acts or omissions were so serious as to fall below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1966)
(citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)).
Furthermore, the reviewing court must indulge a strong presumption that the conduct of
counsel falls within the range of reasonable professional assistance, see Strickland, 466
U.S. at 690, and may not second-guess the tactical and strategic choices made by trial
counsel unless those choices were uninformed because of inadequate preparation.
See Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982). The prejudice prong of the test is
satisfied by showing a reasonable probability, i.e., a “probability sufficient to undermine
confidence in the outcome,” that “but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Strickland, 466 U.S. at 694.




                                           - 12 -
       Failure to File a Pre-trial Motion in Limine

       Petitioner argues that trial counsel rendered deficient performance by failing to file
a motion in limine requesting the trial court to limit the State’s proof to one specific
instance of oral rape.

       Concerning this issue, the post-conviction court found:

        Prior to trial, Trial Counsel did not file a motion in limine to ask the
        court to limit the State’s evidence to only one instance of rape. Trial
        counsel did, however, file a 404(b) motion pre-trial to exclude instances
        where Petitioner asked the victim to touch his penis and touched the
        victim’s buttocks. The decision whether to file pre-trial motions is a
        strategic decision, made by trial counsel, and will not be second-guessed
        by a reviewing court as long as the decision was an informed one based
        on adequate preparation. Hellard v. State, 620 S.W.2d 4, 9 (Tenn.
        1982).

        Trial counsel testified that she filed a motion for a Bill of Particulars
        asking for specifics and representations that were made by the State.
        The State informed Trial Counsel that the State’s evidence consisted
        only of what was provided to Trial Counsel in discovery. Trial Counsel
        testified that she was aware that the victim may testify to multiple acts of
        oral penetration, and understood that the State would be permitted to
        elect a specific offense within the timeframe of the indictment after
        putting on its proof-in-chief.

        Trial Counsel, after being questioned by Petitioner’s counsel whether she
        was aware of two recent Court of Criminal Appeals of Tennessee
        Opinions, testified that she “might have” filed a motion to limit the
        evidence.

        Trial counsel was fully aware of the testimony that may be presented at
        trial, and obtained this information during her preparation for trial. Even
        though Trial Counsel, with the benefit of hindsight, “may have” decided
        a different strategy, this Court finds that Trial Counsel’s decision not to
        file a pre-trial motion to exclude evidence of multiple acts of oral
        penetration within the time period in the indictment did not fall below an
        objective standard of reasonableness in this case. Trial Counsel’s
        decision was made in light of all information that was available at the
        time.



                                           - 13 -
        The record supports the post-conviction court’s findings on this issue. Petitioner
was indicted on one count of rape of a child that occurred between December 22, 2009,
and April 30, 2012. At trial, the victim testified as to one incident of oral rape that
occurred while she was sleeping on the couch downstairs at her stepsister’s apartment.
The victim began to cry after testifying about the first oral rape, and there was a brief
recess. The victim then testified that Defendant placed his penis in her mouth “quite a
few times.” When asked about the second time that Petitioner orally raped her, the
victim indicated that she did not want to talk about it. The victim ultimately testified that
Petitioner orally raped her three times but she only provided details of one oral rape. The
trial court instructed the jury as follows:

        In this case, the State has elected to submit for your consideration the
        alleged act of penile/oral penetration (fellatio) as described by the victim
        as the first time the Defendant placed his penis in her mouth when she
        was sleeping on the couch on the first floor over at her sister’s apartment
        on Watkins in the Saints Court Apartments, Memphis, TN occurring
        between December 22, 2009 and April 30, 2012,

        Members of the jury you are to consider only this alleged act in deciding
        whether or not the defendant has been proven guilty beyond a reasonable
        doubt of the offenses charged and included in the indictment.

       Trial counsel testified that she did not file a motion in limine in Petitioner’s case
because she understood that the State would be permitted to elect an offense after putting
on its proof in the case. Trial counsel was fully aware that the victim alleged Petitioner
orally penetrated her multiple times. In the victim’s forensic interview the victim said
that Petitioner did it “all the time.” Trial counsel testified at the post-conviction hearing
that she “filed a motion for a Bill of Particulars asking for specifics and representations
that were made to me were all the State knew was what was in the discovery I had
received.” Trial counsel also testified that “there were no more specifics that we knew
going into the trial. So it was my understanding that the State could put on evidence of
multiple instances of oral penetration and I did not think to file a motion in limine when
that was the context.” Although trial counsel was aware that the victim had alleged that
oral rape occurred many times, she noted that specific instances of oral penetration were
not introduced at the 404(b) hearing and that the testimony first came out during trial to
the surprise of both trial counsel and the State.

       Trial counsel’s decision not to file a motion in limine in Petitioner’s case was a
reasonable strategic decision based on the information that trial counsel had prior to trial.
Hellard, 629 S.W.2d at 9. The Tennessee Supreme Court held in State v. Rickman, 876
S.W.2d 824, 829 (Tenn. 1994), that evidence of other sex crimes is admissible when an
indictment is not time specific and when the evidence relates to sex crimes that allegedly
occurred during the time as charged in the indictment. Rickman, 876 S.W.2d at 829. In

                                           - 14 -
such cases, the state must, at the close of its proof, elect the single offense for which a
conviction is sought. Id. In reaching this decision, our supreme court reiterated that there
is no general “sex crime” exception to the general rule against admitting evidence of
other crimes. See State v. Burchfield, 664 S.W.2d 284, 287 (Tenn. 1984). However, the
court recognized that, as a limited exception, the State should be allowed some latitude in
the prosecution of criminal acts committed against young children who are frequently
unable to identify a specific date on which a particular offense was committed.
Rickman, 876 S.W.2d at 828.

        At the post-conviction hearing, trial counsel admitted that she may have decided to
file a motion in limine if she had known about two unpublished cases: State v. Jeff
Carter, No. M2009-02399-CCA-R3-CD, 2010 WL 5343212, at *1 (Tenn. Crim. App.
Dec. 16, 2010) and State v. Danny Ray Smith, E2012-02587-CCA-R3-CD, 2014 WL
3940134, at *1 (Tenn. Crim. App. Aug. 13, 2014) in which this court held that the
Rickman exception did not apply. However in Carter, “there was only one indicted
offense, the State provided a very detailed bill of particulars describing the [elected
offense], and the State acknowledged at least three times that it intended to elect the
[elected offense].” Jeff Carter, 2010 WL 5343212, at *11. Similarly, in Smith, this court
pointed out that when “a defendant is on trial for one offense, the State can pinpoint a
specific event that occurred during the time frame alleged in the indictment, and the
victim can testify to that event, the Rickman exception does not apply. Danny Ray Smith,
2014 WL 3940134, at *13. In this case, the victim alleged that Petitioner had orally
penetrated her multiple times. There was nothing in the record to indicate that the State
in this case gave any indication to trial counsel that it knew before trial which act it was
going to elect. Again, trial counsel testified at the post-conviction hearing that multiple
instances of oral penetration were not introduced at the 404(b) hearing. Therefore, trial
counsel was not ineffective for failing to file a motion in limine.

       We also conclude that Petitioner has not shown that he was prejudiced by trial
counsel’s failure to file a motion in limine because he has not shown that any such
motion would have been granted by the trial court or that the jury’s verdict would have
changed had a motion in limine been granted. Furthermore, we note that on cross-
examination of the victim at trial, trial counsel was able to cast doubt on the victim’s
credibility by questioning her about the number of times that she had previously said that
Petitioner orally penetrated her. The victim admitted on cross-examination that although
she had testified that Petitioner orally penetrated her three times, she could not remember
how many times it happened, and she made up the number three. The victim also
admitted that she had told the forensic interviewer that it happened more than three times
and that Petitioner did this to her every few minutes, all night, every night. Petitioner is
not entitled to relief on this issue.




                                           - 15 -
       Failure to Object When the State Asked the Victim to Testify About Other Times in
       Which Petitioner Forced the Victim to Perform Oral Sex

       In a related issue, Petitioner argues that trial counsel was “ineffective for failing to
object when the State asked the victim to testify about other times in which [Petitioner]
forced her to perform oral sex on him.” Concerning this issue, the post-conviction court
found:

        During trial, the State put on detailed proof of the first time Petitioner
        orally raped the victim. The victim also testified that Petitioner had
        orally raped her “quite a few times” on other occasions following the
        initial rape. The decision to raise objections during trial is a strategic
        decision, which will only be second-guessed if the decision was made
        without adequate preparation or information. Hellard v. State, 620 S.W.
2d. 4, 9 (Tenn. 1982). In analyzing whether the decision falls to the
        level of deficient performance as to allow for post-conviction relief,
        Petitioner must also establish a reasonable probability that but for
        counsel’s errors, the results of the proceedings would have been
        different. Goad, 938 S.W.2d 363, 369-370.

        Trial counsel did object, and a bench conference was held, when the
        victim appeared to be on the verge of testifying to an incident that was
        not admitted during the 404(b) hearing. The court allowed this line of
        questioning, and the State instead asked how many times there had been
        oral penetration.

        Trial counsel testified that she believes that she should have objected
        when the State asked the victim about how many times oral penetration
        had occurred. Trial counsel testified that she believed the State was
        going to ask the victim about an incident of “active oral penetration,”
        and that the State was going to be permitted to elect an offense
        pertaining to a specific act of oral penetration. Trial counsel testified
        that the victim’s account of the first oral penetration was not very
        specific and therefore she believed that the State may wish to elect an
        offense pertaining to another act of oral penetration. Even so, Trial
        Counsel concedes that she should have objected at this point.

        Trial Counsel’s decision not to object was a strategic one and was made
        with adequate information as a result of trial preparation. The record
        shows that trial counsel was aware of the limitations that the court placed
        on the State’s line of questioning, and that the State’s question about
        how many times Petitioner orally raped the victim “surprised” her. Trial
        Counsel believes that she could, and should, have objected at that point,

                                            - 16 -
        but her decision was not the product of inadequate preparation or
        information.

        At that point [the] State had not elected an offense and was not
        concluded with its case-in-chief. “[W]here [an] indictment charges that
        sex crimes occurred over a span of time, evidence of unlawful sexual
        contact between the defendant and the victim allegedly occurring during
        the time charged in the indictment is admissible.” State v. Rickman, 876
S.W.2d 824, 828 (Tenn. 1994). The State, however, must elect at the
        close of its case-in-chief the particular offense for which it is seeking a
        conviction.

        The victim would have been able to testify regarding other acts of oral
        penetration committed by Petitioner even if trial counsel had made a
        proper objection to the State’s question. Therefore, even if the court did
        not allow the State to ask the specific question regarding how many
        times the victim was orally penetrated by Petitioner, Petitioner has failed
        to establish a reasonable probability that the result of his trial would have
        been different.

        The record does not preponderate against the post-conviction court’s findings. At
trial, after the victim had testified about the first instance of oral rape, the following
exchange took place:

        Q.    What were you thinking after that?
        A.    That he was going to do it again.
        Q.    Okay. And did he?
        A.    Yes, ma’am.
        Q.    Can you tell us about that? What happened?
        A.    When I was in the bedroom, we was in the bedroom.

At that point, the victim was crying, and a brief recess was taken. The State then asked
the victim if there were more acts where Petitioner “put his stuff in her mouth.” To
which the victim replied: “Yes, ma’am.” The State further questioned the victim: “Okay.
Can you recall about how many times he actually put his stuff in your mouth?” The
victim replied: “Quite a few times.”

       Trial counsel testified that she did not object when the State asked the victim about
another instance of oral rape after the victim had testified about the first one because “this
would have been an active oral penetration and, again, I thought the State was going to be
permitted to elect an offense, an oral penetration incident. And so I didn’t object when
the question was about the active oral penetration.” Trial counsel further felt that all of
the instances of oral penetration could be admitted, and then the State would be required

                                            - 17 -
to elect at the end of trial. Although trial counsel testified at the post-conviction hearing
that she should have objected when the State asked the victim if there were more acts
where Petitioner placed his penis in her mouth, this does not render trial counsel’s
performance deficient. As discussed above in this opinion, trial counsel used the
testimony concerning the multiple incidents of oral penetration to cross-examine the
victim about inconsistencies in her story. Trial counsel was able to get the victim to
acknowledge that she could not recall certain details of the rape and that the victim had
fabricated certain details. She additionally used the inconsistencies in the victim’s
version of events during closing argument.

       We agree that trial counsel’s decision not to object was a strategic one made with
adequate information as a result of trial preparation, which will not be second-guessed by
this court. Hellard, 629 S.W.2d at 12; Toliver v. State, 629 S.W.3d 913, 914 (Tenn.
Crim. App. 1981); Donald Craig and William Meadows, Jr., No. 85-10-III, 1985 WL
3866, at *3 (Tenn. Crim. App. Nov, 27, 1985)(“There is no obligation on a lawyer to
object at every opportunity.”); Daniel Muhammad v. State, No. W2015-01923-CCA-R3-
PC, 2016 WL 6915969, at *7 (Tenn. Crim. App. Nov. 22, 2016)(Trial counsel’s decision
not to object “because he did not want to annoy the jury” was a strategic one.). Trial
counsel’s performance concerning this issue was not deficient nor has Petitioner shown
that he was prejudiced by trial counsel’s performance. Petitioner is not entitled to relief
on this issue.

       Asking the Victim’s Stepsister About Her Opinion of Petitioner’s Character for
       Truthfulness

       Petitioner asserts that trial counsel was ineffective for asking the victim’s
stepsister on cross-examination about his character for truthfulness because trial counsel
did not interview the victim’s stepsister prior to trial to know what her testimony would
be.

       Concerning this issue, the post-conviction court made the following findings:

        At trial, the victim’s stepsister was called as a witness for the
        prosecution. On her cross-examination, Trial Counsel asked the witness
        about her opinion of Petitioner’s character for truthfulness. Trial
        Counsel testified that she had not interviewed this witness before trial
        because the witness avoided her. Trial Counsel testified that Petitioner
        strongly assured her that this witness would have nothing but good
        things to say about Petitioner, and Petitioner even wanted her as a
        witness for his defense.

        Trial Counsel testified that her question was based on a reliance on
        Petitioner’s representations. This question was a strategic decision,

                                           - 18 -
        which will only be second-guessed if the decision was made without
        adequate preparation or information. Hellard v.State, 620 S.W.2d 4, 9
        (Tenn. 1982). Even though Trial Counsel’s efforts to contact the witness
        had failed, Petitioner assured Trial Counsel that her testimony would
        benefit his case. Without the ability to question the witness prior to trial,
        Trial Counsel relied on information provide[d] to her by her client. This
        decision was made with adequate information directly from Petitioner.

       The record supports the post-conviction court’s findings. Trial counsel testified
that she was unable to speak with the victim’s stepsister prior to trial because the victim’s
stepsister avoided her. However, Petitioner assured trial counsel that the victim’s
stepsister would have only good things to say about him, and he wanted trial counsel to
call her as a witness and to “present whatever we could of her opinion of him.” Based on
Petitioner’s assertions, trial counsel asked the victim’s stepsister on cross-examination if
she had an opinion as to whether Petitioner was a truthful or an untruthful person, and she
replied: “Yes.” On redirect examination, the prosecutor questioned the victim’s stepsister
further about Petitioner’s truthfulness, and she testified that Petitioner “did his share of
lying.” She based her opinion on the following: “When he told me he stayed with a
roommate and come to find out it was a girlfriend. He would tell me he’s going over his
grandmother’s house and ended up at his ex-girlfriend’s house.”

        Trial counsel’s performance in this area was not deficient. She clearly relied upon
Petitioner’s assertions that the victim’s stepsister’s testimony would be favorable to him.
See Darryl D. Jackson v. State, No. M2003-00730-CCA-R3-PC, 2004 WL 305785, at *3
(Tenn. Crim. App. Feb. 18, 2004)(Trial counsel’s representation was not deficient when
he relied upon information from the petitioner that was erroneous, and that information
adversely affected the petitioner’s ultimate sentence.); Kevin B. Burns, No. W2004-
00914-CCA-R3-PD, 2005 WL 3504990, at *67 (Tenn. Crim. App. Dec. 21, 2005)(Trial
counsels’ decision not to further investigate Petitioner’s background by hiring a
mitigation specialist was reasonable based on information provided by Petitioner and his
family.). Petitioner has failed to offer any evidence at the post-conviction hearing that
trial counsel’s performance in this area was anything other than a tactical decision made
after adequate preparation for trial, which this court will not second-guess. Additionally,
Petitioner is not entitled to the benefit of hindsight because he is not satisfied with the
jury’s verdict. Hellard, 629 S.W.2d at 9. He is not entitled to relief on this issue.

       Asking the Victim Why She Slept Downstairs

        Petitioner argues that trial counsel rendered deficient performance by asking the
victim why she slept downstairs. He asserts trial counsel had not interviewed the victim
prior to trial and did not know what the victim’s answer was going to be. Concerning this
issue, the post-conviction court found:


                                           - 19 -
        Petitioner alleges that Trial Counsel was ineffective for asking the victim
        why she slept downstairs. The victim testified that she slept downstairs
        because Petitioner told her to. Petitioner claims that this prejudiced his
        case because the oral rape occurred downstairs.

        Trial Counsel testified that she had two reasons for asking this question.
        First, Petitioner assured Trial Counsel that the victim always had the
        choice to sleep downstairs and did so quite often. Second, [t]he victim’s
        stepsister testified at [a] pre-trial hearing, in Trial Counsel’s presence,
        that the victim chose to sleep downstairs. Trial Counsel testified that she
        asked this question based on these two pieces of information because the
        victim’s family refused to cooperate with her.

       This question was a strategic decision, which will only be second-guessed
       if the decision was made without adequate preparation or information.
       Hellard v. State, 620 S.W.2d 4, 9 (Tenn. 1982). Here, Trial Counsel’s
       question was based on adequate preparation and the information that
       Petitioner and the victim’s stepsister supplied.

        Again, the record supports the post-conviction court’s findings on this issue. Trial
counsel testified at the post-conviction hearing that Petitioner assured her that the victim
always had a choice as to where she slept and that she could either sleep in the room with
her stepsister’s two children or she could sleep downstairs. Petitioner assured her that
the victim’s stepsister would also testify that the victim had a choice where she slept. In
fact, the victim’s stepsister testified at a pretrial hearing that the victim had a choice
where to sleep. At trial, the victim testified that she slept downstairs because Petitioner
wanted her to. The victim’s stepsister testified that she did not know if it was the
victim’s choice to sleep downstairs and that she did not recall previously testifying that it
was the victim’s choice to sleep downstairs. Trial counsel’s performance in this area was
not deficient. She clearly relied upon Petitioner’s assertions and pretrial testimony by the
victim’s stepsister that it was the victim’s choice to sleep downstairs. Darryl D. Jackson
v. State, 2004 WL 305785, at *3; Kevin B. Burns v. State, 2005 WL 3504990, at *67.
Again, Petitioner has failed to offer any evidence at the post-conviction hearing that trial
counsel’s performance in this area was anything other than a tactical decision made after
adequate preparation for trial, which this court will not second-guess. Hellard, 629
S.W.2d at 9. Petitioner is not entitled to relief on this issue.

       Failure to Object When the State Asked the Victim About Counseling and
       Her Medication

      Petitioner argues that trial counsel acted in a deficient manner by failing to object
when the State asked the victim about being in counseling and about taking medication.
Concerning this issue, the post-conviction court found:

                                           - 20 -
        Petitioner alleges that Trial Counsel was ineffective for failing to object
        to a line of questioning pertaining to the victim being in counseling and
        taking medication. Trial counsel testified that she believes she missed an
        opportunity to object when she heard the question. Trial Counsel
        testified that she was prepared to subsequently object, but the victim
        testified that she had only been in counseling for the last two months.
        Trial Counsel testified that it was her understanding that the victim did
        [not] visit counseling until approximately two years after the incident
        occurred, which was only two months prior to trial.

        Trial Counsel testified that she did not raise a subsequent objection. It
        was her strategic decision because she determined that the jury might
        determine that [the victim] was “troubled,” thus diminishing her
        credibility. This strategic decision was made during the midst of trial
        and was based on Trial Counsel’s experience and information available
        at the time. In fact, Trial Counsel testified that she planned on using the
        answers to her advantage.

        The record does not preponderate against the post-conviction court’s findings.
Trial counsel admitted at the post-conviction hearing that she should have objected when
the State asked the victim at trial about counseling and being on medication. However,
trial counsel decided not to subsequently object after she realized that the victim had
begun counseling approximately two months prior to trial, which was more than two
years after Petitioner had allegedly sexually assaulted her. Trial counsel testified:

        And so I decided that it appeared this had been a late effort to get [the
        victim] into counseling so that she could testify that she was in
        counseling. And also, there was the appearance that [the victim] might
        have been a troubled child and that perhaps for that reason her testimony
        might be less reliable. So I opted not to make a late objection, but I
        should have made an initial objection at that time.

Trial counsel agreed that instead of drawing attention to the testimony concerning
counseling and medication, she used the testimony to strategically show that there was an
appearance that the victim had been coached in her testimony prior to trial. Again, this
court will not second-guess the tactical and strategic decisions of trial counsel made after
adequate trial preparation. Hellard, 629 S.W.2d at 9. Petitioner is not entitled to relief
on this issue.




                                           - 21 -
      Failure to Argue During the Rule 412 Hearing That Petitioner Should Be
      Permitted to Introduce Evidence Concerning the Victim’s Prior Sexual Behavior

       Petitioner alleges that trial counsel was ineffective for failing to introduce
evidence at the Rule 412 hearing of “sexual interactions between the victim and [her
stepsister’s son] in order to show the victim’s motive to make up the present charges.”
He further asserts that trial counsel should have subpoenaed the victim’s stepsister and
her stepsister’s son, T.B., to testify at the Rule 412 hearing.

      Concerning this issue, the post-conviction court found:

        Petitioner alleges that Trial Counsel was ineffective by failing to argue
        that the victim’s sexual encounters with her [stepsister’s son, T.B.,]
        should be admitted at the Rule 412 hearing. Petitioner believes that this
        evidence would prove that the victim had a motive to allege that
        Petitioner committed these acts rather than another.

        Trial counsel discussed these issues with Petitioner prior to trial. At the
        Rule 412 hearing held on December 10, 2013, Trial Counsel referenced
        two instances of sexual activity between the victim and her stepbrother.
        Trial Counsel testified that she argued that these encounters showed that
        the victim had knowledge of sexual matters. Trial Counsel did not raise
        the issue of motive at the hearing.

        Pertaining to the first alleged occurrence, Trial Counsel testified that
        Petitioner had not witnessed these events and lacked firsthand
        knowledge. Petitioner testified that he did not, in fact, have firsthand
        knowledge of these events, and was only told afterwards by the victim’s
        stepsister. Trial Counsel testified that the individuals that would have
        firsthand knowledge of these events were not available at trial and could
        not be located by Trial Counsel.

        Pertaining to the alleged second occurrence, Trial Counsel testified that
        at the time of filing, she believed that direct evidence would be available
        to support her claim. However, Trial Counsel testified that this evidence
        never came to light. Petitioner testified at the November Post-
        Conviction hearing that he did, in fact, learn of these events from others
        after they occurred. Petitioner also testified that Trial Counsel informed
        him that his testimony would likely be inadmissible had he testified at
        the Rule 412 hearing.

        Trial Counsel testified that she tried to subpoena witnesses with possible
        firsthand knowledge, but this was to no avail. Trial Counsel testified

                                          - 22 -
        that she did not have a good-faith basis for either alleging these events
        occurred or putting Petitioner on the stand to testify when there was
        nothing to substantiate the events. Trial Counsel testified that she does
        not recall whether Petitioner requested to testify at the Rule 412 hearing.
        Trial Counsel testified that, based on her experience, that the state would
        object to Petitioner’s answers and she had no basis for admitting his
        testimony.

        Trial Counsel’s decision during the Rule 412 hearing [was a] strategic
        decision and thus will not be second-guessed by this court if it was the
        product of adequate preparation and information. Here, Petitioner told
        Trial Counsel that these events occurred. Trial Counsel adequately
        prepared and unsuccessfully attempted to subpoena witnesses that could
        have firsthand knowledge because Petitioner did not. Further, Trial
        Counsel used her experience and knowledge to determine that the
        witnesses available did not have firsthand knowledge of these events and
        therefore could not testify to their occurrences. Trial Counsel furthered
        her argument in good-faith based on the information available at the time
        of the Rule 412 hearing. Therefore, this court will not second-guess
        Trial Counsel’s strategic decisions.

       The record does not preponderate against the post-conviction court’s findings.
Trial counsel, in a motion pursuant to Rule 412 of the Tennessee Rules of Evidence
concerning the victim’s knowledge of sexual matters, argued that evidence of two alleged
sexual encounters between the victim and T.B. and previous sexual encounters between
the victim and one or more of her male relatives should be admitted at trial for the
“purpose of explaining knowledge of sexual matters.” At the Rule 412 hearing, trial
counsel only presented proof of sexual interactions between the victim and two of her
cousins in Chicago involving oral penetration. Trial counsel did not present any proof
concerning sexual behavior between the victim and T.B. and that any such behavior was
a motive for the victim to get Petitioner out of the house because Petitioner tried to keep
the victim and T.B. apart after the sexual behavior was discovered. The trial court denied
the Rule 412 motion finding in part that the victim did not demonstrate “sexual
knowledge beyond her years for either the prior specific instances of conduct, or the
alleged conduct with Defendant.”

        Trial counsel testified at the post-conviction hearing that she did not present proof
at the hearing about the incidents between the victim and T.B. because she was unable to
substantiate the claims. Petitioner did not witness any of the incidents and was told about
them by the victim’s stepsister. Petitioner testified at the post-conviction hearing that
T.B. also told him about one incident where the victim exposed her genitalia to him.
Trial counsel testified that the victim’s stepsister avoided contact with her, and trial
counsel unsuccessfully tried to subpoena the victim’s stepsister for the Rule 412 hearing.

                                           - 23 -
Trial counsel was unsure whether she attempted to subpoena T.B., but the victim’s family
avoided contact with trial counsel. She did not ask the victim at the Rule 412 hearing
about the allegations because she “didn’t think [she] had a basis to ask that question of
[the victim].” Trial counsel testified that she did not call Petitioner to testify at the Rule
412 hearing about the incidents because his testimony would have been hearsay and not
admissible.

        Again, we agree with the post-conviction court that the decision by trial counsel
not to argue at the Rule 412 hearing that the sexual incidents between the victim and T.B.
were a motive to get Petitioner out of the house was a strategic one based on adequate
preparation for trial, which this court will not second-guess. Hellard, 629 S.W.2d at 9.
Additionally, Petitioner’s assertion that trial counsel should have subpoenaed the victim’s
stepsister and T.B. to testify at the Rule 412 hearing as to exactly what occurred between
the victim and T.B. is without merit because Petitioner did not call the two witnesses to
testify at the post-conviction hearing. Generally, “[w]hen a petitioner contends that trial
counsel failed to discover, interview, or present witnesses in support of his defense,
these witnesses should be presented by the petitioner at the evidentiary hearing.” Black v.
State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990).

       Petitioner has not proven his allegations of fact as to this issue by clear and
convincing evidence. He has not demonstrated that trial counsel’s performance
concerning this issue was deficient in this area. Petitioner is not entitled to relief on this
issue.

       Cumulative Error

        Petitioner argues that “the cumulative effect of the above listed instances of
deficient performance warrants post-conviction relief.” The cumulative error doctrine
provides that “there may be multiple errors committed in trial proceedings, each of which
in isolation constitutes mere harmless error, but when aggregated have a cumulative
effect on the proceedings so great as to require reversal in order to preserve a defendant’s
right to a fair trial.” State v. Hester, 324 S.W.3d 1, 76 (Tenn. 2010). For the cumulative
error doctrine to apply, there must have been more than one error committed in the trial
proceedings. Id. at 77. “In the post-conviction context, ‘a petitioner cannot successfully
claim he was prejudiced by [trial] counsel’s cumulative error when the petitioner failed to
show [trial] counsel’s performance was deficient.” Tarrants Yvelt Chandler v. State, No.
M2017-01639-CCA-R3-PC, 2018 WL 2129740, at *10 (Tenn. Crim. App. May 9,
2018)(quoting James Allen Gooch v State, No. M2014-00454-CCA-R3-PC, 2016 WL
498724, at *10 (Tenn. Crim. App. Feb. 4, 2016).

      Because we have not found any deficient performance by trial counsel, Petitioner
has failed to establish that he is entitled to post-conviction relief on the basis of


                                            - 24 -
cumulative error as a result of trial counsel’s representation. Petitioner is not entitled to
relief on this issue.

       Denial of Petitioner’s Request for Funding for an Investigator

       Petitioner argues that “[b]y being denied funding for an investigator, [his] federal
and state constitutional rights to due process were violated in this case.” We note that
Petitioner concedes in his brief that the post-conviction court was bound by Tenn. Sup.
Ct. R. 13 § 5(a)(2), which provides: “In non-capital post-conviction proceedings, funding
for investigative, expert, or other similar services shall not be authorized or approved.”
see Davis v. State, 912 S.W.2d 689, 695-97 (Tenn. 1995); Johnny Rutherford v. State,
No. E1999-00932-CCA-R3-PC, 2000 WL 246411, at *18 (Tenn. Crim. App. Mar. 6,
2000) (quoting Davis, 912 S.W.2d at 696-97) (“Neither due process nor equal protection
requires the state ‘to provide expert services to indigent non-capital post-conviction
petitioners.’”). Accordingly, the post-conviction court properly denied the petitioner’s
request for funding for an investigator, despite his indigency, as he is not facing capital
punishment. Petitioner is not entitled to relief on this issue.

       Denial of Petitioner’s Request to Call the Prosecutor as a Witness at the Post-
       Conviction Hearing

        Petitioner asserts the post-conviction court erred by denying Petitioner’s request to
call the trial prosecutor as a witness at the post-conviction hearing. Petitioner argues that
the prosecutor could have testified as to what the State’s response would have been if
trial counsel had filed a motion in limine to limit the State’s proof to only one incident of
oral rape. Petitioner further alludes to the theory that the prosecutor could have revealed
whether the victim was able to pinpoint a specific incident of oral penetration.

       It is undisputed that Petitioner did not request that a subpoena be issued for the
prosecutor to appear as a witness at any of the three hearings in the post-conviction court.
There was a subsequent hearing after the hearing where post-conviction counsel
announced that he wanted to call the prosecutor as a witness. At the hearing, post-
conviction counsel announced that the prosecutor was out of town that day. The post-
conviction court ultimately determined that Petitioner could not call the prosecutor
because the proposed testimony was not relevant. Post-conviction counsel did not
request to make an offer of proof at the subsequent hearing consisting of the testimony of
the prosecutor. Post-conviction counsel’s summary of what he hoped would be the
witness’s testimony, while obviously candid, is too speculative to be considered an offer
of proof.

        Without seeking compulsory process by way of a subpoena, and also by failing to
at least attempt to make a proper offer of proof, this court is unable to conclude that the
post-conviction court erred by ruling that the prosecutor would not be allowed to testify.

                                           - 25 -
Allen v. State, 882 S.W.2d 810, 815-16 (Tenn. Crim. App. 1994)(quoting 89 A.L.R.,
Offer of Proof – Ruling – Error, §2 at 283 (1963); Bacon v. State, 215 Tenn. 268, 385
S.W.2d 107, 109 (Tenn. 1964); State v. Smith, 639 S.W.2d 677, 680 (Tenn. Crim. App.
1982); Bruce S. Rishton v. State, E2010-02050-CCA-R3-PC, 2012 WL 1825704, at *19
(Tenn. Crim. App. May 21, 2012). In essence, Petitioner’s specific right to present
witnesses through compulsory process was not violated because Petitioner did not use
compulsory process.

      Petitioner is not entitled to relief on this issue.

                                         Conclusion

      For the foregoing reasons, we affirm the judgment of the post-conviction court.


                                    ____________________________________________
                                    THOMAS T. WOODALL, JUDGE




                                             - 26 -